DETAILED ACTION
Continued Examination under 37 C.F.R. § 1.114
A Request for Continued Examination (RCE) under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after the final Office action dated 08 February 2021.  Because this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) was timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant’s submission filed on 25 March 2021 has been entered.
Information Disclosure Statement
The examiner has considered the Information Disclosure Statement (IDS) filed on 16 July 2021.  A copy of the portion of the IDS listing the references is being returned to the Applicant along with this Office action and serves both as an acknowledgement of receipt of the IDS and as an indication as to which references the examiner considered.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Beatty et al. (U.S. Pat. No. 7,791,728) either alone or in view of Garner et al..
Regarding claim 1, Beatty et al. teach a multi-color fluorescent excitation and detection device, comprising at least one illumination module configured to provide an illumination light at specified range of wavelengths; a cartridge comprising a detection chip that is circular in shape or can have various other geometries and comprising plural detection wells each including a first wall and a second wall arranged around the peripheral of the detection chip, the first wall having a specified curvature; and at least one detection module configured to receive the fluorescent signal and convert the fluorescent signal to an electrical signal.  Beatty et al. at column 2, lines 13 to 22; column 3, lines 20 to 31; column 6, lines 5 to 15; and column 8, lines 27 to 33.  While Beatty et al. do not explicitly teach that each of the detection wells accommodates a fluorescent sample and the illumination light transmits through the first wall to illuminate on the fluorescent sample within the detection well so as to excite a fluorescent signal and the fluorescent signal emitted from the fluorescent sample transmits through the second wall, because Beatty et al. teach that the fluorescent detector is perpendicular to the incoming light, Beatty et al. at column 8, lines 17 to 27, Beatty et al. implicitly teach that each of the detection wells accommodates a fluorescent sample and that the illumination light transmits through the first wall to illuminate on the fluorescent sample within the detection well so as to excite a fluorescent signal, and the fluorescent signal emitted from the fluorescent sample transmits through the second wall.  Finally, Beatty et al. teach an embodiment of the device in which the illumination module does not rotate.  Beatty et al. at column 5, lines 21 to 38.
Assuming, arguendo, that Beatty et al. do not implicitly teach that each of the detection wells accommodates a fluorescent sample, that the illumination light transmits through the first wall to illuminate on the fluorescent sample within the detection well so as to excite a fluorescent signal and the fluorescent signal emitted from the fluorescent sample transmits through the et al. teach that a detection well with a wall that has a specified curvature and that accommodates a fluorescent sample and that the illumination light transmits through the first wall to illuminate on the fluorescent sample within the detection well so as to excite a fluorescent signal and the fluorescent signal emitted from the fluorescent sample transmits through the second wall.  Garner et al. at column 3, line 65 to column 4, line 18 and Figure 1.  It would have been prima facie obvious to one of ordinary skill in the art to modify the disclosure of Beatty et al. with that of Garner et al. because it allows the apparatus of Beatty et al. to be used as a fluorimeter and detect fluorescent emissions.  Additionally, Garner et al. also teach an illumination module that is fixed and does not rotate.
Regarding claim 2, the locations of the illumination and detection modules are merely design choices that would have been prima facie obvious to one of ordinary skill in the art depending on the desired shape of the apparatus.
Regarding claims 3 and 6, the designation of which wall is a lower wall and which is a front wall does not structurally distinguish the claimed apparatus from the apparatus of Beatty et al. or Garner et al.
Regarding claim 4, the shape of the detection well is also a design choice that would have been prima facie obvious to one of ordinary skill in the art depending on the desired shape of the device.  Selecting a cuboid shape would necessarily result in six walls, two of which would be opposite each other, especially considering that Beatty et al. specifically teach wells (cuvettes) with flat sides.  Beatty et al at column 6, lines 25 to 28.
Regarding claim 5, Beatty et al. do not specifically teach that the third wall and the first wall are optical membranes respectively and that a thickness of the optical membrane of the third et al. do teach that the well can be made of a polymer.  Beatty et al. at column 3, line 21.  The simple substitution of one known type of polymer for another, including one with a specific thickness and refractive index, to obtain predictable results would have been prima facie obvious for one of ordinary skill in the art depending on the required light transmission needs.  M.P.E.P. § 2141.
Regarding claim 7, Garner et al. teach a light source configured to emit illumination light at a wide bandwidth of wavelengths and a first filter arranged between the light source and the first wall and allowing the illumination light at the specified range of wavelengths to pass through.  Garner et al. at column 3, lines 29 to 42.
Regarding claim 8, Beatty et al. teach that the light source is an LED.  Beatty et al. at column 2, lines 15 to 18.
Regarding claim 9, Garner et al. teach a first pinhole arranged between the light source and the first filter.  Garner et al. at Figure 1.  While Garner et al. do not specifically teach that the aperture of the first pinhole ranges from 2.0 mm to 3.0 mm, it would have been prima facie obvious for one of ordinary skill in the art to vary the aperture of the pinhole in order to obtain the amount of light needed for the required detection need.
Regarding claim 10, Beatty et al. teach well volumes in the tens of microliters.  Beatty et al. at column 6, lines 30 to 32.
Regarding claim 11, Beatty et al. teach that the detection chip is made of polymethyl methacrylate.  Beatty et al. at column 6, lines 28 to 30.  While Beatty et al. do not specifically prima facie obvious for one of ordinary skill in the art to use any desired refractive index of the detection well depending on the sensitivity of detection required.
Regarding claim 12, Garner et al. teach a second filter configured to receive the fluorescent signal and allow the fluorescent signal at a specific range of wavelengths to pass through and a detector configured to receive the fluorescent signal at the specified range of wavelengths and convert the fluorescent signal to the electrical signal.  Garner et al. at Figures 1 and 3.
Regarding claim 13, Garner et al. teach a second pinhole arranged between the second wall and the second filter.  Garner et al. at Figure 1.  While Garner et al. do not specifically teach that the aperture of the second pinhole ranges from 2.0 mm to 3.0 mm, it would have been prima facie obvious for one of ordinary skill in the art to vary the aperture of the pinhole in order to obtain the amount of light needed for the required detection need.
Regarding claim 14, Beatty et al. teach that the detector can be a photodiode or a charge coupled device.  Beatty et al. at column 7, lines 6 to 18.
Regarding claim 15, Beatty et al. teach plural illumination modules and plural detection modules, the plural illumination modules providing different color illumination lights to the respective detection wells, and the plural detection modules receiving the corresponding signals.  Beatty et al. at column 7, lines 23 to 47.
Regarding claim 16, Beatty et al. teach a planar chip that includes a plurality of detection wells and multiple channels.  Beatty et al. at column 6, lines 12 to 15 and 30 to 35.
Regarding claim 17, Beatty et al. teach that the detection chip is circular in shape and the second wall has a specified curvature.  Beatty et al. at column 6, lines 5 to 15.  Garner et al. also See, e.g., Garner et al. at Figure 1.  Selection of the wall curvature is a design choice that would have been prima facie obvious for one of ordinary skill in the art depending on the shape of the detection chip and light transmission needs.
Response to Arguments
Applicant’s arguments filed on 25 March 2021 have been fully considered but are not persuasive.
Applicant’s argument that neither Beatty et al. nor Garner et al. teach an illumination module that is fixed and disposed within the accommodation space and does not rotate, Amendment and Response to Office Action filed on 25 March 2021 at page 8, is incorrect.  See supra.  Even if it were, arguendo, Beatty et al. actually teach that “the single-wavelength light sources (225) may be selectively rotated to be disposed above the sample presentation system (120).”  Beatty et al. at column 4, lines 33 to 34, emphasis added.  In other words, depending on how the apparatus operates, the illumination module may or may not be rotated.  Regardless, differences in the manner of operating between a prior art apparatus and a claimed apparatus do not patentably distinguish one from the other.  M.P.E.P. § 2114.
Finally, in response to Applicant’s arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  M.P.E.P. § 2145(IV).
Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL even though it is a first action after the filing of an RCE and the submission under 37 C.F.R. § 1.114.  M.P.E.P. § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM PRAKASH, whose telephone number is 571-270-3030.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 7:00 am to 7:00 pm, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael A. Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Gautam Prakash/
Primary Examiner, Art Unit 1799